Citation Nr: 1138764	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  07-10 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUE

Entitlement to an increased disability rating for bilateral hearing loss, in excess of zero percent prior to March 18, 2011.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his wife


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

Appellant (the Veteran) had active service from January 1964 to August 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the RO in Oakland, California.

The Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge via videoconference in November 2010.  A transcript of the hearing is associated with the claims file.

In January 2011, the Board remanded this appeal for additional evidentiary development.  The case was again remanded in July 2011 for corrective action.  It has since been returned to the Board for further appellate action.

In addition to remanding the claim listed above, in January 2011, the Board also granted a claim for an increased disability rating for posttraumatic stress disorder, on appeal at that time.  In July 2011, the Board also denied an increased disability rating for hearing loss, in excess of 20 percent since March 18, 2011.  The Board's decision with respect to those claims is final.  See 38 C.F.R. § 20.1100 (2011).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  For the entire period prior to March 18, 2011, the Veteran's hearing loss disability has been manifested by hearing that is no worse than level II in the right ear, and no worse than level III in the left ear.



CONCLUSION OF LAW

Prior to March 18, 2011, the criteria for a disability rating higher than zero percent for hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In an August 2006 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  

The Board acknowledges that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the CAVC held that the provisions of 38 C.F.R. § 3.103(c)(2) require a Board hearing officer to fully explain the issues still outstanding that are relevant and material to substantiating the claim and to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  However, effective August 23, 2011, VA amended its hearing regulations to clarify that the regulatory provisions governing hearings before the Agency of Original Jurisdiction (AOJ) do not apply to hearings before the Board.  Rather, the hearing provisions in 38 C.F.R. § 3.103, which were cited by the CAVC in Bryant, only apply to hearings before the AOJ.  Board hearings are instead governed by the hearing provisions in 38 C.F.R. Part 20, subpart H.  As such, the duties Bryant imposed on the Board to suggest the submission of additional evidence are no longer for application.  See Federal Register, Vol. 76, No. 163. (August 23, 2011). 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions and personal hearing testimony.

In addition, the Veteran was afforded a VA examination during the period remaining on appeal.  This examination was adequate because it was performed by a medical professional based on a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Moreover, the resulting diagnoses and rationales were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  Such a remand confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, the RO substantially complied with the Board's remand instructions.  Pertinent to the period on appeal, the Board's instructions in January and July 2011 centered on obtaining an October 2010 audiological examination report that had been mentioned by the Veteran at the Board hearing.  In response, the AMC obtained an October 27, 2010 treatment record regarding a damaged hearing aid and certified that no October 2010 VA examination report existed.  The AMC also notified the Veteran by August 2011 letter that the evidence was unavailable and that he should submit a copy if the evidence was in his possession.

Analysis or Rating for Hearing Loss (prior to March 18, 2011)

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  When the schedule does not provide a zero percent evaluation for in a Diagnostic Code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the claimant's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the CAVC extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."    

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes 11 auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  See 38 C.F.R. §§ 4.85.

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

When the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2011).

In an October 2004 rating decision, the RO granted service connection for bilateral hearing loss, and assigned a zero percent initial rating under Diagnostic Code 6100, effective June 3, 2004.  The Veteran filed the current claim for an increased disability rating in May 2006.  The November 2006 decision on appeal denied an increased rating.  During the course of the appeal, in a May 2011 rating decision, the RO granted an increased 20 percent rating, effective March 18, 2011.  The Board will address only the period prior to March 18, 2011, as the subsequent rating period from March 18, 2011 was adjudicated in the Board's July 2011 decision.

After a review of all the evidence, the Board finds that, for the entire rating period prior to March 18, 2011, the Veteran's hearing loss disability has been manifested by hearing that is no worse than level II in the right ear, and no worse than level III in the left ear, which warrants a noncompensable (0 percent) disability rating.  38 C.F.R. §§ 4.85, 4.86. 

On VA audiological evaluation in October 2006, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
40
60
LEFT
35
35
35
40
50

The pure tone average was 39 in the right ear and 40 in the left ear.  Speech recognition ability was 84 percent in the right ear and of 80 in the left ear.

Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a zero percent rating.  That is, the combination of level II in the better ear with level III in the poorer ear results in a zero percent rating.

The VA examiner in October 2006 diagnosed mild to moderate sensorineural hearing loss in the right ear and mild to moderate sensorineural hearing loss in the left ear.  The Board finds that the readings reported do not meet the criteria for a rating in excess of zero percent.  The Board also notes that the readings reported by the VA examiner do not meet the requirements noted above for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86.   

The Veteran was afforded another audiometric examination in December 2006 when he was fitted with hearing aids.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
35
45
65
LEFT
30
40
40
45
55

The pure tone average (calculated by the Board per 38 C.F.R. § 4.85(d)) was 46 in the right ear and 45 in the left ear.  Speech recognition ability was 96 percent in the right ear and of 92 in the left ear.

Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a zero percent rating.  That is, the combination of level I in the better ear with level I in the poorer ear results in a zero percent rating.  The examiner diagnosed bilateral mild to moderate sensorineural hearing loss.

Although, as noted above, disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the CAVC held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  

Here, the October 2006 examiner noted the Veteran's complaints that he has difficulty hearing at the dinner table, on the telephone, watching television, at church/synagogue, theater, or large room, in one-to-one conversation, listening to females and males, in a restaurant, at a family gathering, when someone is whispering, and riding in a car.  He reported frustration when talking to family and friends.  He ranked his problems related to hearing at 8 out of 10.  

The Veteran's wife also testified at the Board hearing that, if the Veteran had his back turned to her and she said something to him, he would not respond.  She has to yell at him so he can hear her.  She testified that he can hear high-pitched sounds, like a siren, but he cannot hear a dog barking.  

The Board notes that the CAVC's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) (2011) in considering whether referral for an extra- schedular rating is warranted.  Specifically, the CAVC noted that, "[u]nlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application.  Martinak, 21 Vet. App. at 455.  

The Board finds that the VA examiner's description of functional effects is consistent with the Veteran's assertions, such functional effects are adequately addressed by the record, and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Only if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, so is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Thun v. Peake, 22 Vet. App 111, 115-16 (2008).

In this Veteran's case, the Board recognizes and has considered the complaints of decreased auditory acuity and difficulty understanding speech.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's hearing loss disability.  In the absence of evidence that the schedular rating criteria are inadequate to rate a veteran's disability, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board finds that the weight of the evidence is against a rating in excess of zero percent for bilateral hearing loss for the period prior to March 18, 2011.  To the extent any higher level of compensation is sought for this period, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 


ORDER

An increased disability rating for bilateral hearing loss, in excess of zero percent prior to March 18, 2011, is denied. 



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


